DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
 	A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 28, 2020 has been entered. 	This Office Action is in response to Applicant's arguments filed on December 28, 2020. Claim(s) 1-17 and 20-29 are pending and examined herein.

Response to Arguments
	Applicant’s arguments and Declaration of Dr. Dennis Giesing with respect to the nonstatutory double patenting rejections of claims 1-29 as being unpatentable over claims 1-7 of US Patent 10,500,200 and unpatentable over claims 1-19 of copending Application No.16/706,009 (PG 2020/0108057)  and the 103 rejection of claims 1-18 and 20-29 as being unpatentable over Giesing (WO 2014/047221) of record have been fully considered.

Dr. Giesing, who is also an inventor of the ’200 patent explains that the claims of the ’200 patent do not recite treating idiopathic overactive bladder, nor would they suggest that such treatment would be effective. This is because idiopathic overactive bladder is a complex disorder with unknown etiology for most patients. According to Dr. Giesing the pathology of idiopathic overactive bladder is “multifaceted” and involves physiological systems, the central nervous system, and the peripheral nervous system. Dr. Giesing observes that long term treatment of patients with idiopathic bladder is challenging with existing methods due to low tolerability and adverse side effects. Typically treatment consists of initial behavioral therapy to “retrain” the bladder, followed by oral anti-muscarinic therapy, however most patients discontinue oral therapy due to low efficacy or significant side effects. According to Dr. Giesing, a significant number of patients with idiopathic overactive bladder do not respond to these noninvasive therapies and require surgical intervention. Dr. Giesing concludes that the underlying causes of idiopathic overactive bladder remain elusive, as does effective minimally invasive treatment.
Dr. Giesing states that against this backdrop, it was quite surprising and striking that not only did a phase 1 clinical study show significant benefit to individuals with idiopathic overactive bladder, but such individuals experienced prolonged symptom relief after the trospium administration was terminated. As explained by Dr. Giesing, patients with idiopathic overactive bladder who were either refractory or intolerant to anticholinergic therapy were treated with an intravesicular device that continuously administered trospium to the bladder for 42 days (Example 3 in the specification) or 84 days (Example 4 in the specification).
As shown in Figure 11, the “bother score,” a measure of overactive bladder symptoms was reduced by over 40% at day 42 when trospium administration was terminated. According to Dr. Giesing, this is a striking and significant improvement in the quality of life for patients who underwent treatment. Even more striking, according to Dr. Giesing, is that the effect persisted for an additional six weeks after trospium administration was terminated, with an almost 20% improvement in bother score compared to baseline on day 84. Dr. Giesing states that the prolonged symptom relief was both completely unexpected and clinically meaningful, as it suggests that the bladder of individuals with idiopathic overactive bladder can be retrained by extended local administration of trospium.
Dr. Giesing concludes that one of ordinary skill in the art would not have expected continuous, local administration of trospium to the bladder to be effective for treating patients with idiopathic overactive bladder given the difficult of treating such patients and unknown etiology of the disease. In addition, Dr. Giesing states that it is “even more surprising” that the patients experienced relief after trospium administration was terminated, suggesting that there were profound changes to the neurological wiring and sensing of the bladder caused by local administration of trospium.



	Based on the foregoing reasons, Applicant’s arguments are not persuasive, however Examiner has modified the rejection of record. 
 	The maintained/modified rejections are made in the Non-Final Office action below as necessitated by amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 	Claims 1-17 and 20-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent 10,500,200 to Giesing in view of Engel (WO 2008107446) of record. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are drawn to a method of training the bladder of an individual having idiopathic overactive bladder comprising administering an effective amount of trospium locally to the bladder of the individual for at least about 24 hours. Claim 16 of the instant invention recites, wherein g/ml to 100 g /ml. The patented claims are drawn to method of administering trospium to a patient in need of treatment of overactive bladder, the method comprising: locally administering trospium into the bladder of a patient to achieve a sustained concentration of trospium in urine in the bladder sufficient to produce a therapeutic concentration of trospium in bladder tissue over a treatment period from 1 week to 6 months, wherein the locally administering into the patient's bladder is from an intravesical drug delivery device which continuously releases the trospium into the urine in the bladder at a mean average amount of from 0.15 mg/day to about 15 mg/day over the treatment period, wherein the sustained concentration of trospium in urine in the bladder is from 0.05 g/ml to 100 g /ml continuously over the treatment period. 
 	The patented claims do not teach the overactive bladder as idiopathic. 
Engel teaches treating lower urinary tract symptom is selected from the group consisting of: "urinary incontinence, urge incontinence, overactive bladder, idiopathic overactive bladder, neurogenic overactive bladder, detrusor overactivity, idiopathic detrusor overactivity, neurogenic detrusor overactivity" (abstract; claim 1).
 	Engel teaches trospium as an additional pharmacologically active substance (page 99, line 15; claim 20). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed trospium for the treatment of bladder dysfunction selected from urinary frequency, urgency, nocturia, urge-incontinence as taught by Giesing and also employed said treatment regimen for 
 	The claims of the instant invention render the patented claims obvious.

 	Claims 1-17 and 20-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No.16/706,009 (PG 2020/0108057) to Giesing in view of Engel (WO 2008107446). 
 	Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims are drawn to method of training the bladder of an individual having idiopathic overactive bladder comprising administering an effective amount of trospium locally to the bladder of the individual for at least about 24 hours. Claim 16 of the instant invention recites, wherein the sustained concentration of trospium in urine in the bladder is from 0.05 g/ml to 100 g /ml. The patented claims are drawn to method of treatment of bladder dysfunction, comprising: locally administering trospium into the bladder of a patient to achieve a sustained concentration of trospium in urine in the bladder sufficient to produce a therapeutic concentration of trospium in bladder tissue, wherein the locally administering into the patient's bladder is at a mean average amount of from 0.15 mg/day to 15 mg/day of the trospium for a treatment period of from 1 week to 180 days. 

 	Engel teaches treating lower urinary tract symptom is selected from the group consisting of: "urinary incontinence, urge incontinence, overactive bladder, idiopathic overactive bladder, neurogenic overactive bladder, detrusor overactivity, idiopathic detrusor overactivity, neurogenic detrusor overactivity" (abstract; claim 1).
 	Engel teaches trospium as an additional pharmacologically active substance (page 99, line 15; claim 20). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed trospium for the treatment of bladder dysfunction selected from urinary frequency, urgency, nocturia, urge-incontinence as taught by Giesing and also employed said treatment regimen for idiopathic overactive bladder. Further corroboration, provided by Engel, teaches compositions comprising trospium are employed for the treatment of overactive bladder as well as idiopathic overactive bladder. Based on these teachings, the skilled artisan would have found it obvious the trospium would be effective in treating overactive bladder as taught by Giesing as well as idiopathic overactive bladder as taught by Engel.
 	The claims of the instant invention render the patented claims obvious.
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1-17 and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Giesing (WO 2014/047221) of record in view of Engel (WO 2008107446).
Giesing teaches a method of administering trospium to a patient in need of treatment of bladder dysfunction, the method comprising: locally administering trospium into the bladder of a patient to achieve a sustained concentration of trospium in urine in the bladder sufficient to produce a therapeutic concentration of trospium in bladder tissue (abstract; page 3, lines 10-19).
 	Giesing teaches wherein the locally administering into the patient's bladder is at a mean average amount of from 0.075 mg/day to about 150 mg/day of trospium for a treatment period of up to 180 days (abstract; page 3, lines 10-19; claim 18 and 19).
 	Giesing teaches trospium is a muscarinic receptor antagonist known for use in the treatment of overactive bladder (page 6, lines 7-8).
 	Giesing teaches the bladder dysfunction is selected from urinary frequency, urgency, nocturia, urge-incontinence associated with detrusor instability, urge syndrome, and detrusor hyperreflexia (page 4, lines 22-24).
 	Giesing teaches the drug is administered from an intravesically deployed drug delivery device (page 6, lines 29-30).
 	Giesing teaches the intravesical device may release trospium continuously or intermittently to achieve a concentration of trospium in the bladder that produces a sustained, therapeutically effective concentration of trospium over a period from 1 hour to 6 months, for example from 1 hour to 1 month, from 2 hours to 90 days, from 2 hours to 2 weeks, from 6 hours to 60 days, from 6 hours to 1 week, from 24 hours to 30 days, from 24 hours to 14 days, from 24 hours to 72 hours, etc. In one embodiment, the trospium is administered to the bladder for up to 180 days (page 12, lines 21-27).
 	Giesing does not specifically teach the overactive bladder as idiopathic. 

 	Engel teaches trospium as an additional pharmacologically active substance (page 99, line 15; claim 20). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed trospium for the treatment of bladder dysfunction selected from urinary frequency, urgency, nocturia, urge-incontinence as taught by Giesing and also employed said treatment regimen for idiopathic overactive bladder. Further corroboration, provided by Engel, teaches compositions comprising trospium are employed for the treatment of overactive bladder as well as idiopathic overactive bladder. Based on these teachings, the skilled artisan would have found it obvious the trospium would be effective in treating overactive bladder as taught by Giesing as well as idiopathic overactive bladder as taught by Engel. 
  	While Giesing does not explicitly teach at which point that individual under treatment experiences relief from the symptoms, the skilled artisan would know that if the same treatment regimen is employed for treating the same ailment, i.e. overactive bladder or idiopathic thereof, then the response of the subject will be the same.  Additionally, with respect to the dosage of trospium, generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 
 	
Conclusion
Claims 1-17 and 20-29 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627